Exhibit 10.19.1

FIRST AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This First Amendment to Amended and Restated Loan and Security Agreement
(“Amendment”) is dated as of July 1, 2010, by and among C&F FINANCE COMPANY and
such other Persons joined to the Loan Agreement as Borrowers from time to time
(collectively, the “Borrowers” and each a “Borrower”), WELLS FARGO PREFERRED
CAPITAL, INC., as agent for Lenders (in such capacity, “Agent”), and the
financial institutions a party hereto as lenders (collectively, the “Lenders”
and each is a “Lender”).

BACKGROUND

A. Borrowers, Lenders and Agent are parties to a certain Amended and Restated
Loan and Security Agreement dated as of August 25, 2008 (as amended or modified
from time to time, the “Loan Agreement”). Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings respectively
ascribed to them in the Loan Agreement.

B. Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Amendments. Upon the effectiveness of this Amendment, the Loan Agreement
shall be amended as follows:

(a) New Definitions. The following new definitions are hereby added to
Section 1.1 of the Loan Agreement as follows:

“Advance Rate” means the following percentage based upon the Collateral
Performance Indicator as of the end of each month then most recently ended for
which monthly reports have been delivered to Agent pursuant to Section 6.2 (it
being acknowledged that as of the date hereof, the Advance Rate is 85%):

 

Collateral Performance Indicator

   Advance
Rate  

Less than 9%

   85 % 

Greater than or equal to 9% but less than 11%

   84 % 

Greater than or equal to 11% but less than 13%

   83 % 

Greater than or equal to 13% but less than 15%

   82 % 

Greater than or equal to 15%

   81 % 



--------------------------------------------------------------------------------

“Applicable Margin” shall mean (a) initially, 2.00% and (b) commencing with
Agent’s receipt of the monthly financial statements and other documentation and
reports required pursuant to Section 6.2 for the calendar month ending May 31,
2010, the following percentage as set forth in the matrix below (no downward
rate adjustment being permitted if an Event of Default or Default is
outstanding):

 

EBITDA Ratio

  

Applicable
Margin

Less than 1.65 to 1.0

   225 basis points

Greater than or equal to 1.65 to 1.0

   200 basis points

For purposes of the foregoing (i) the Applicable Margin shall be adjusted
monthly in accordance with the matrix above, based upon Agent’s receipt of
monthly financial statements and other documentation and reports required
pursuant to Section 6.2, and effective the 1st day of the month of the delivery
of such financial statements and other documentation and reports and (ii) if
Borrowers fail to timely deliver the applicable financial statements,
documentation and reports or any other Event of Default then exists, then at
Agent’s option, the Applicable Margin will be increased to the highest rate of
interest pursuant to the above matrix, which rate of interest shall continue in
effect until the applicable financial statements are delivered. In the event
that any financial statement, covenant compliance certificate, documentation and
reports delivered pursuant to Section 6.2 is shown to be inaccurate (regardless
of whether this Agreement is in effect when such inaccuracy is discovered), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then Borrowers
shall immediately (i) deliver to Agent a corrected covenant compliance
certificate for such Applicable Period, (ii) determine the Applicable Margin for
such Applicable Period based upon the corrected covenant compliance certificate,
and (iii) immediately pay to Agent, for the benefit of Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period.

“Collateral Performance Indicator” means as of the end of each testing period
the sum of:

(a) the 61+ day delinquency percentage (the percentage defined as
(x) Receivables for which payment is 61 or more days contractually past due,
divided by (y) total Receivables at such date), plus

 

2



--------------------------------------------------------------------------------

(b) (i) net charge-offs for the 12 month period ending on such date divided by
(ii) average Principal Receivables during the 12 month period ending on such
date.

“First Amendment” shall mean that certain First Amendment to Amended and
Restated Loan and Security Agreement by and among Borrowers, Agent and Lenders
dated July 1, 2010.

“Permitted Lien” shall mean the junior subordinated Lien granted by Borrowers to
Citizens and Farmers Bank to secure the Subordinated Debt owing to Citizens and
Farmers Bank pursuant to the Citizens and Farmers Subordinated Debt Documents
(as defined in the First Amendment); provided, however, the maximum amount of
Subordinated Debt secured by such Lien shall not at any time exceed $36,000,000.

“Principal Receivables” means as of the date of determination Receivables, net
of unearned finance charges and insurance commissions.

(b) Definitions. The following definitions contained in Section 1.1 of the Loan
Agreement are hereby amended and restated in their entirety as follows:

“Borrowing Base” means, as of the date of determination and subject to change
from time to time as described below, an amount equal to the Advance Rate
multiplied by the aggregate balance of outstanding Eligible Receivables net of
unearned interest, fees, commissions, discounts and reserves.

“Maturity Date” means July 31, 2014, as such date may be extended from time to
time in accordance with the provisions of Section 2.4 of this Agreement.

(c) Interest. Section 2.6(a) of the Loan Agreement is amended and restated in
its entirety as follows:

(a) In the absence of an Event of Default or Default hereunder, and prior to the
Termination Date, the outstanding balance of the Loans will bear interest at an
annual rate at all times equal to the LIBOR Rate plus the Applicable Margin;
provided, however, (i) if average borrowings from Lenders during any calendar
month are in an amount less than $75,000,000, then the Loans shall bear interest
for such calendar month at an annual rate at all times equal to the sum of
(A) the LIBOR Rate plus (B) the Applicable Margin plus (C) 25 basis points,
(ii) during each period that the average outstanding principal balance of the
Loan during any calendar month is less than $50,000,000 (“Minimum Balance”),
Borrowers shall pay interest for such calendar month at such rate per annum
based upon the Minimum Balance; and (iii) Agent shall at all

 

3



--------------------------------------------------------------------------------

times be entitled to retain, solely for its own account, and not remit to
Lenders from such monthly interest payment an interest payment in an amount
equal to interest on the outstanding balance of the Loan at an annual rate at
all times equal to 10 basis points.

(d) Optional Prepayments. Section 2.8(a) of the Loan Agreement is amended and
restated in its entirety as follows:

(a) Optional Prepayments. Borrowers may prepay the Loan from time to time, in
full or in part not to exceed $5,000,000 without notice, and, in part, in excess
of $5,000,000 upon 5 Business Day’s prior notice to Agent without premium or
penalty, provided that (i) in the event Borrowers repay the Loan in full prior
to the date which is six (6) months before the Maturity Date or the Obligations
are accelerated prior to the date which is six (6) months before the Maturity
Date, Borrower shall pay the sum equal to 0.25% of the Commitment as a
prepayment fee; (ii) prepayments shall be in a minimum amount of $10,000 and
$10,000 increments in excess thereof; and (iii) partial prepayments prior to the
Termination Date shall not reduce Lenders’ Commitments under this Agreement and
may be reborrowed, subject to the terms and conditions hereof for borrowing, and
partial prepayments will be applied first to accrued interest and fees and then
to outstanding Advances. Each Borrower acknowledges that the above described fee
is an estimate of Lenders’ damages in the event of early termination and is not
a penalty. In the event of termination of the credit facility established
pursuant to this Agreement, all of the Obligations shall be immediately due and
payable upon the termination date stated in any notice of termination. All
undertakings, agreements, covenants, warranties and representations of Borrowers
contained in the Credit Documents shall survive any such termination, and Agent
shall retain its liens in the Collateral and all of its rights and remedies
under the Credit Documents notwithstanding such termination until Borrowers have
paid the Obligations to Agent and Lenders, in full, in immediately available
funds, together with the applicable termination fee, if any. Notwithstanding
anything to the contrary contained herein, Borrowers shall not be obligated to
pay the above described prepayment fee if Borrowers repay the Loan in full as a
result of Agent making a demand for payment under Section 2.10 hereof and
Borrowers have not exercised their rights under Section 2.14 hereof as a result
of such demand.

(e) Financial Covenants. Effective as the calendar month ending June 30, 2010,
Section 6.4 of the Loan Agreement is amended and restated in its entirety as
follows:

Section 6.4 Financial Covenants. At all times Borrowers shall maintain the
following financial covenants (based on consolidated financial statements of
Borrowers and their consolidated Subsidiaries unless otherwise indicated):

(a) EBITDA Ratio. As of the end of each calendar month, an EBITDA Ratio of not
less than 1.50 to 1.

 

4



--------------------------------------------------------------------------------

(b) Collateral Performance Indicator. At all times the Collateral Performance
Indicator shall be less than 17%.

(c) Allowance for Loan Losses. At all times the aggregate value of Borrowers’
allowance for loan losses, as calculated in accordance with GAAP, in an amount
not less than the greater of (a) 5.0% of the total net outstanding Receivables
or (b) net outstanding Receivables multiplied by the rolling twelve month ratio
of the net charge-offs to average net Receivables outstanding during such twelve
month period or (c) an amount pursuant to the recommendation of the independent
certified public accountant auditing Borrowers’ financial statements.

(d) Senior Debt to Capital Base Ratio. At all times, a ratio of Senior Debt to
Capital Base of not more than 3.25 to 1.0.

(e) Charge-off Policy. Receivables must be charged off (on a monthly basis) with
respect to which no payment due and owing thereunder hereunder has been made for
a period that is equal to or greater than 180 days, as determined on a
contractual basis.

Borrowers’ failure to comply with Section 6.4(c) or Section 6.4(e) shall not, in
itself, constitute an Event of Default so long as such shortfalls or losses are
deducted, as contemplated by the terms of this Agreement, in the determination
of the other financial covenants contained herein.

(f) Indebtedness. Section 7.3 of the Loan Agreement is amended and restated in
its entirety as follows

Section 7.3 Indebtedness. Borrow any monies or create any Debt except:
(a) borrowings from Agent and Lenders hereunder; (b) Subordinated Debt;
(c) trade indebtedness in the normal and ordinary course of business for value
received; (d) indebtedness and obligations incurred to purchase or lease fixed
or capital assets; (e) unsecured indebtedness and obligations owing to Citizens
and Farmers Bank and (f) Bank Products.

(g) Negative Pledge. Section 7.6 of the Loan Agreement is amended and restated
in its entirety as follows:

Section 7.6 Negative Pledge. Assign, discount, pledge, sell, grant a Lien in or
otherwise dispose of or encumber any

 

5



--------------------------------------------------------------------------------

Receivables or the Collateral except (i) as contemplated by this Agreement and
(ii) the Permitted Lien. Notwithstanding the foregoing, Borrowers shall be
permitted to sell Receivables in an amount not to exceed Five Million Dollars
($5,000,000.00) per fiscal quarter and Agent shall release its interest in such
Receivables, provided, that (i) Borrowers provide Agent and Lenders with at
least ten days prior written notice of any sale of Receivables, (ii) no Default
or Event of Default has occurred and is continuing and (iii) the proceeds of
such sale are paid directly to Agent by wire transfer to be applied against the
Obligations, as determined by Agent, in its sole and absolute discretion.

(h) Subordinated Debt. For the avoidance of doubt, Subordinated Debt shall
include the Additional Subordinated Debt, and any reference in the Loan
Agreement or any other Credit Document to Subordinated Debt shall include the
Additional Subordinated Debt.

2. Consent — Additional Subordinated Debt.

(a) Borrowers have advised Agent that they intend to (i) incur Thirty Million
Dollars ($30,000,000) of additional Subordinated Debt from Citizens and Farmers
Bank on a secured basis (the “Additional Subordinated Debt”) and (ii) grant
liens to Citizens and Farmers Bank to secure the existing Six Million Dollars
($6,000,000) of Subordinated Debt owing to Citizens and Farmers Bank (the
“Existing Subordinated Debt”), pursuant to the documents, instruments and
agreements attached hereto as Exhibit I (collectively, the “Citizens and Farmers
Subordinated Debt Documents”). Borrowers have agreed not to incur any Debt,
grant any Liens or amend any documents evidencing the Subordinated Debt other
than as expressly permitted under the Loan Agreement. In the absence of a
written consent by Lenders as to Borrowers (i) incurring the Additional
Subordinated Debt, (ii) granting Liens to secure the Additional Subordinated
Debt and the Existing Subordinated Debt and (iii) entering into the Citizens and
Farmers Subordinated Debt Documents (collectively, the “Consent Events” and each
individually referred to as a “Consent Event”), one or more of the Events of
Default would exist under the Loan Agreement.

(b) In reliance upon the representations and warranties contained herein and the
documentation and information provided to Agent and Lenders regarding the
Additional Subordinated Debt, the Existing Subordinated Debt and the Citizens
and Farmers Subordinated Debt Documents, upon the effectiveness of this
Amendment, Agent and Lenders consent to each Consent Event.

(c) This consent shall be effective only as to the Consent Events. This consent
shall not be deemed a consent to the breach by Borrowers of other covenants or
agreements contained in any Credit Document with respect to any other
transaction or matter. Borrowers agree that the consent set forth in the
preceding paragraph shall be limited to the precise meaning of the words as
written therein and shall not be deemed (i) to be a consent to any waiver or
modification of any other term or condition of any Credit Document, or (ii) to
prejudice any right or remedy that Agent or any Lender may now have or may in
the future have or in connection with any Credit Document other than with
respect to the matters for which the consent in the preceding paragraph has been
provided. Except as expressly set forth herein, the consent described in the
preceding paragraph shall not alter, affect, release or prejudice in any way any
of Borrowers’ obligations under the Credit Documents (including, without
limitation, the Obligations).

 

6



--------------------------------------------------------------------------------

3. Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

(a) Execution and delivery by Borrowers and Lenders of this Amendment to Agent;

(b) Execution and delivery of the Second Amended and Restated Subordination
Agreement by and among Citizens and Farmers Bank, Borrowers and Agent;

(c) Receipt by Agent of the fully executed Citizens and Farmers Subordinated
Debt Documents;

(d) Delivery to Agent of a certified copy of resolutions of each Borrower’s
directors, members or managers, as applicable, authorizing the execution,
delivery and performance of this Amendment and the Citizens and Farmers
Subordinated Debt Documents; and

(e) Execution and/or delivery by the parties of all other agreements,
instruments and documents requested by Agent to effectuate and implement the
terms hereof and the Credit Documents.

4. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders that:

(a) All warranties and representations made to Agent under the Loan Agreement
and the Credit Documents are true and correct as to the date hereof.

(b) The execution and delivery by Borrowers of this Amendment and the
performance by each of them of the transactions herein contemplated (i) are and
will be within such party’s powers, (ii) have been authorized by all necessary
organizational action, and (iii) are not and will not (1) be in contravention of
any order of any court or other agency of government, of law or any other
indenture, agreement or undertaking to which Borrowers, or any of them, is a
party or by which the property of Borrowers, or any of them, is bound, or (2) be
in conflict with, result in a breach of, or constitute (with due notice and/or
lapse of time) a default under any such indenture, agreement or undertaking or
result in the imposition of any lien, charge or encumbrance of any nature on any
of the properties of Borrowers, or any of them.

(c) This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms.

(d) No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.

5. Business Operations. Each Borrower hereby agrees to continue to operate its
business and operations in a manner consistent with its past business practice,
continue to meet the standards generally observed by prudent finance companies
and conform to its policies as have been previously disclosed to Agent in
writing.

 

7



--------------------------------------------------------------------------------

6. Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of any Borrower or any third party to Agent and
Lenders as evidenced by the Credit Documents. Each Borrower hereby acknowledges,
agrees, and represents that (a) as of the date of this Amendment, there are no
claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrower has
any claims, offsets, defenses or counterclaims arising from any of Agent’s acts
or omissions with respect to the Credit Documents or Agent’s performance under
the Credit Documents; and (c) each Borrower promises to pay to the order of
Agent and Lenders the indebtedness evidenced by the Notes according to the terms
thereof. In consideration of the modification of certain provisions of the
Credit Documents, all as herein provided, and the other benefits received by
Borrowers hereunder, each Borrower hereby RELEASES, RELINQUISHES and forever
DISCHARGES Agent and Lenders, and their predecessors, successors, assigns,
shareholders, principals, parents, subsidiaries, agents, officers, directors,
employees, attorneys and representatives (collectively, the “Released Parties”),
of and from any and all present claims, demands, actions and causes of action of
any and every kind or character, whether known or unknown, which Borrowers, or
any of them, has or may have against Released Parties arising out of or with
respect to any and all transactions relating to the Loan Agreement, the Notes
and the other Credit Documents occurring prior to the date hereof.

7. Collateral. As security for the payment of the Obligations and satisfaction
by Borrowers of all covenants and undertakings contained in the Loan Agreement
and the Credit Documents, each Borrower reconfirms the prior security interest
and lien on, upon and to, its Collateral, whether now owned or hereafter
acquired, created or arising and wherever located. Borrowers each hereby confirm
and agree that all security interests and Liens granted to Agent for the ratable
benefit of Lenders and WFPC Affiliates continue in full force and effect and
shall continue to secure the Obligations. All Collateral remains free and clear
of any Liens other than Permitted Liens. Nothing herein contained is intended to
in any manner impair or limit the validity, priority and extent of Agent’s
existing security interest in and Liens upon the Collateral.

8. Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirm that, as of June 28, 2010, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers to WFPC
Affiliates) in the aggregate principal amount of $77,463,666.02, plus
continually accruing interest and all fees, costs, and expenses, including
reasonable attorneys’ fees, incurred through the date hereof.

9. Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.

10. APPLICABLE LAW. THIS AMENDMENT AND ALL DOCUMENTS EXECUTED IN CONNECTION
HEREWITH SHALL BE DEEMED TO HAVE BEEN

 

8



--------------------------------------------------------------------------------

MADE AND TO BE PERFORMABLE IN THE STATE OF IOWA AND SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF IOWA.

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.

12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATED TO
THIS AMENDMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS TO ENTER INTO THIS
AMENDMENT.

[SIGNATURES ON FOLLOWING PAGES]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

BORROWER:   C&F FINANCE COMPANY   By:  

/s/ Thomas Cherry

  Name:  

Thomas Cherry

  Title:  

Treasurer

[SIGNATURE PAGE TO FIRST AMENDMENT]

 

S-1



--------------------------------------------------------------------------------

AGENT:   WELLS FARGO PREFERRED CAPITAL, INC.   By:  

/s/ William M Laird

  Name:  

William M Laird

  Title:  

SVP

[SIGNATURE PAGE TO FIRST AMENDMENT]

 

S-2



--------------------------------------------------------------------------------

LENDERS:   WELLS FARGO PREFERRED CAPITAL, INC.   By:  

/s/ William M Laird

  Name:  

William M Laird

  Title:  

SVP

[SIGNATURE PAGE TO FIRST AMENDMENT]

 

S-3



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION By:  

/s/ Pamela S. Sullivan

Name:  

Pamela S. Sullivan

Title:  

Vice President

[SIGNATURE PAGE TO FIRST AMENDMENT]

 

S-4